DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 3 are allowable for setting forth a blade changer unit comprising an electrically conductive holder for holding a cutting blade, a moving unit for moving the blade changer unit, and a control unit for controlling the moving unit and detecting conduction between the holder and the boss, wherein the control unit includes a calculator for calculating a center of a mount from coordinates where the conduction between the holder and the boss is detected when the moving unit is controlled to bring the holder into contact with the mount at at least three points, and a mounting/dismounting controller for mounting and dismounting the cutting blade while a center of the holder is aligned with the center of the mount calculated by the calculator.
For example, JP2016-144838 teach a blade changer unit 50 comprising a holder 64 for holding a cutting blade 42, a moving unit (60, 58, 56) for moving the blade changer unit; and a control unit for controlling the moving unit.
However, JP2016-144838 does not teach an electrically conductive holder 64 for holding a cutting blade 42, and a control unit for controlling the moving unit and detecting conduction between the holder and the boss, wherein the control unit includes a calculator for calculating a center of a mount from coordinates where the conduction between the holder and the boss is detected when the moving unit is controlled to bring .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cutting devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHONG H NGUYEN/Examiner, Art Unit 3724